Matter of Doe v Hilton Cent. Sch. Dist. (2022 NY Slip Op 04879)





Matter of Doe v Hilton Cent. Sch. Dist.


2022 NY Slip Op 04879


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, AND WINSLOW, JJ.


811/20 CA 19-02266

[*1]IN THE MATTER OF JANE DOE, JOHN DOE, INDIVIDUALLY AND ON BEHALF OF THEIR SON, ANONYMOUS, PETITIONERS-RESPONDENTS,
vHILTON CENTRAL SCHOOL DISTRICT, RESPONDENT-APPELLANT. 


HURWITZ & FINE, P.C., BUFFALO (JODY E. BRIANDI OF COUNSEL), FOR RESPONDENT-APPELLANT. 
HASHMI LAW FIRM, ROCHESTER (KAMRAN F. HASHMI OF COUNSEL), FOR PETITIONERS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered June 19, 2019. The order granted petitioners' motion seeking, inter alia, leave to serve a late notice of claim upon respondent. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 13, 2022, and July 20, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court